Citation Nr: 0636488	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-36 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for generalized anxiety disorder.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected general anxiety 
disorder.

3.  Entitlement to service connection for a malignant 
neoplasm of the thyroid, parathyroid neoplasm, including as 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970 and from August 1980 to January 1981.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an 
April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's generalized anxiety disorder is manifested 
by insomnia, anxiety, impaired concentration, and 
irritability, but does not cause occupational and 
social impairment due to such symptoms as:  circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; memory impairment; impaired 
thought processes; panic attacks; and mood disturbances.  
There also are no objective clinical indications of suicidal 
or homicidal ideations or hallucinations or delusions.

3.  The most persuasive evidence of record indicates the 
veteran's hypertension did not originate in service and is 
not otherwise causally related to his military service, 
including to the service-connected generalized anxiety 
disorder.

4.  Malignant neoplasm of the thyroid, parathyroid neoplasm, 
was not manifested during service or for many years 
thereafter, and it is not shown to be causally or 
etiologically related to the veteran's active military 
service - including exposure to herbicides (Agent Orange).


CONCLUSION OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for generalized anxiety disorder.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9400 
(2006).

2.  The veteran's hypertension was not incurred or aggravated 
during service and is not proximately due to or the result of 
a service-connected disability.  .  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2006).

3.  The veteran's malignant neoplasm of the thyroid, 
parathyroid neoplasm, was not incurred or aggravated during 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
February 2004 explaining the type of evidence required to 
substantiate his claims for service connection of 
hypertension and a malignant neoplasm of the thyroid, as well 
as his claim for an increased disability evaluation for his 
generalized anxiety disorder.  This letter also indicated 
what evidence he was responsible for obtaining and what VA 
had done and would do in helping him obtain supporting 
evidence.  And a more recent, April 2006 letter explained 
both how a disability rating is determined for service-
connected disorders, as well as the basis for determining an 
effective date upon the grant of an increased disability 
evaluation, in compliance with Dingess.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process....  To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.").  
Consequently, there is no prejudice to him in proceeding with 
the issuance of a final decision at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  

The Board realizes there was no specific mention, per se, in 
the February 2004 VCAA letter, or even in the more recent 
April 2006 letter, of the "fourth element" discussed in 
Pelegrini II, but these letters nonetheless explained that 
the veteran should identify and/or submit any supporting 
evidence.  The content of these letters therefore 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in February 2004, so prior to the RO's initial adjudication 
of his claims in April 2004.  As a result, this complied with 
the Pelegrini II and Mayfield requirement that VCAA notice, 
to the extent possible, precede the RO's initial adjudication 
and provided the veteran with ample time to submit any 
additional evidence in furtherance of his claim.  He did not 
indicate at his recent, May 2006 hearing at the Board, before 
the undersigned Veterans Law Judge (VLJ), that he had any 
additional evidence to be obtained by the RO or that he or 
his representative would be submitting any additional 
evidence in furtherance of his claims.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide him] 
regarding what further evidence he should submit to 
substantiate his claim[s]."  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Entitlement to an increased disability rating for generalized 
anxiety disorder

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's generalized 
anxiety disorder is presently evaluated as 30-percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9400.

Upon reviewing these rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating.  So a higher evaluation is not 
warranted.  The objective clinical evidence of record does 
not show he has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  His VA examination reports indicate he is 
correctly oriented (to time, person, place, situation, etc.) 
and cooperative, with good eye contact and grooming despite 
his symptoms.  In addition, there is no objective clinical 
evidence of delusions, suicidal or homicidal ideation, or 
hallucinations.  There also is no persuasive evidence of 
obsessive-compulsive behavior, phobias, panic attacks, or 
poor impulse control.  Nor is there any evidence of any 
psychomotor retardation, inappropriate behavior, or abnormal 
involuntary movement.  Likewise, his speech is coherent and 
relevant and there is no evidence of an impaired thought 
process or psychoses; his cognition was intact.  Further, his 
affect is broad and appropriate and his mood is euthymic.  
Records also show he is able to participate in many 
activities of daily living - despite his purported 
irritability, anxiety, impaired concentration, and impaired 
sleep (insomnia) - most of which, in any event, are already 
contemplated by the currently assigned 30 percent evaluation.

Additionally, the veteran's Global Assessment of Functioning 
(GAF) scores, as a result of the impact of his service-
connected generalized anxiety disorder, have  been no worse 
than 60, and was most recently, at the March 2005 VA 
examination, found to be 70.  The GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  And according to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a score in 
the range of 51 to 60 is indicative of moderate symptoms 
such as a flat affect or occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  Whereas a score 
of 61 to 70 is indicative of some mild symptoms, such as a 
depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning, but generally with some 
meaningful interpersonal relationships.  
See, too, 38 C.F.R. § 4.130 and Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  So there simply is no justification for 
increasing the rating for his generalized anxiety disorder on 
the basis of his GAF scores; they clearly exceed the 
requirements for a rating higher than 30 percent.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that his generalized anxiety disorder has resulted in marked 
interference with his employment (meaning above and beyond 
that contemplated by his current schedular rating).  The 
veteran has been employed in the same position for nearly 30 
years, and denied experiencing any problems at his job due to 
his generalized anxiety disorder at his March 2004 and March 
2005 VA examinations.  Nor has he been hospitalized for his 
generalized anxiety disorder.  And, while the Board 
acknowledges that the veteran submitted a statement in March 
2006, indicating that the principal of the school where he 
teaches has received complaints about the veteran, the 
veteran's supervisor did not indicate that the veteran missed 
an excessive amount of time at work due to his generalized 
anxiety disorder.  Nor did the principal indicate that his 
poor work performance was directly related to his generalized 
anxiety disorder.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for 
generalized anxiety disorder, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



Entitlement to service connection for hypertension and 
parathyroid neoplasm

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection is 
permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for hypertension, to include as secondary 
to his service-connected generalized anxiety disorder.  There 
is no persuasive medical nexus evidence of record indicating 
or otherwise suggesting the veteran's hypertension was 
incurred during or as a result of his military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  His service 
medical records are negative for complaints (e.g., relevant 
symptoms), a diagnosis, or treatment of hypertension.  His 
service physical examination reports consistently showed 
normal blood pressure readings and normal evaluations of his 
heart and vascular system.  Of equal or even greater 
significance, he, himself, denied experiencing any heart-
related symptoms, including high blood pressure.  Further, 
his hypertension and was not manifested or diagnosed within 
the one-year presumptive period following his discharge or 
even for many ensuing years.  And there is no objective 
medical evidence of continuity of symptomatology during the 
intervening years after his discharge from service and the 
initial diagnosis.

Rather, despite the veteran's claims of a diagnosis of 
hypertension in 1980, VA medical records do not show that the 
veteran was diagnosed with hypertension until May 2001, 
nearly 31 years after his first period of service in the 
military, and over 20 years after his second period of 
service ended.  More importantly, the March 2004 VA examiner 
ultimately determined there is no relationship between the 
veteran's current arterial hypertension and his military 
service, including his service-connected generalized anxiety 
disorder.  The VA examiner making this conclusion not only 
considered the veteran's assertions and history, but also 
undertook a comprehensive clinical evaluation of him and 
reviewed the relevant evidence in the claims file.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Additionally, based on the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for malignant neoplasm of the 
thyroid, parathyroid neoplasm - including on the grounds 
that the veteran was exposed to Agent Orange.  So his claim 
must be denied.  38 C.F.R. § 3.102.  While the Board 
acknowledges that he was diagnosed with a malignant neoplasm 
of the thyroid and that he is presumed to have been exposed 
to Agent Orange during service, a malignant neoplasm of the 
thyroid is not a condition entitled to presumptive service 
connection in accordance with 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Moreover, there is no medical nexus evidence otherwise 
linking the veteran's malignant neoplasm of the thyroid, 
parathyroid neoplasm, to his military service.  The veteran's 
service medical records are entirely unremarkable for 
evidence of a malignant neoplasm of the thyroid.  Rather, 
this condition was first manifested many years after his 
service ended in June 1970; the earliest confirmed diagnosis 
was in November 2003, more than 30 years after the fact.  

And, none of his post-service treatment records contain a 
medical opinion indicating that his malignant neoplasm of the 
thyroid, parathyroid neoplasm, is a consequence of 
Agent Orange exposure or any service-connected disorder.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See, too, 
38 C.F.R. § 3.310(a) permitting service connection for 
disability that is proximately due to or the result of a 
service-connected condition.  This includes situations where 
a service-connected condition has permanently aggravated a 
nonservice-connected condition, but compensation is only 
payable for the additional degree of disability attributable 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  And, a medical opinion etiologically linking the 
malignant neoplasm of the thyroid to the Agent Orange 
exposure is a fundamental requirement of service connection.  
See, e.g., Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

So the only evidence suggesting the veteran's hypertension 
and malignant neoplasm of the thyroid are in any way related 
to his service in the military comes from him personally.  
And as a layman, he simply does not have the necessary 
medical training and/or expertise to determine the cause of 
these conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be 
medical evidence relating the current condition at issue to 
that symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.




ORDER

The claim for a rating higher than 30 percent for generalized 
anxiety disorder is denied.

The claim for service connection for hypertension is denied.  

The claim for service connection for malignant neoplasm of 
the thyroid, parathyroid neoplasm, is also denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


